Citation Nr: 1804877	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder and general anxiety disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for diabetes mellitus, type 2.


ORDER

Entitlement to service connection for a generalized anxiety disorder is granted.


FINDING OF FACT

The Veteran's generalized anxiety disorder is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a general anxiety disorder have been met. 38 U.S.C. § 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from June 1968 until June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2012 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2017 the Veteran testified at before the undersigned via videoconference; a transcript of that hearing is of record. 

The issues of entitlement to service connection for hypertension and for diabetes mellitus, type 2, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder and generalized anxiety disorder.

The Veteran contends that he has an acquired psychiatric condition related to his military service. Specifically, the Veteran contends his psychiatric condition is directly related to his experiences during his service in the Republic of Vietnam. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

To prevail on a direct service connection claim for PTSD, there must be competent evidence of (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f). See Cohen v. Brown, 10 Vet. App. 128 (1997).

The question for the Board is whether the Veteran has an acquired psychiatric disability that either began during active service, or is etiologically related to an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that the Veteran has a generalized anxiety disorder that is etiologically related to the Veteran's active service.

The claims folder consists of an October 2014 VA examination report. After a review of the claims folder and examining the Veteran, the examiner found that the Veteran's symptoms do not meet the diagnostic criteria set forth in the DSM 5 for PTSD. The examination report however noted the Veteran with a diagnosis of generalized anxiety disorder. The examiner opined that the Veteran's generalized anxiety disorder is at least as likely as not related to his fear of hostile military activity. The examiner explained the Veteran's condition is related to his experiences during his military service in the Republic of Vietnam.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for an acquired psychiatric condition, to include generalized anxiety disorder and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for a generalized anxiety disorder is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


REMAND

In regard to the Veteran's remaining claims for entitlement to service connection, the Board finds that a remand is necessary.

The claims file does not reflect that the Veteran has been provided a VA medical opinion in regard to his remaining issues for service connection. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been treated for various conditions. Furthermore, the Veteran contends that his claimed conditions may be associated with an event, injury, or disease during his active military service.

In this case, without adequate medical examinations and medical opinions in regard to the Veteran's claimed conditions, the Board finds the current evidence to be insufficient to decide the claims. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection.

Additionally, during the April 2017 Board hearing, the Veteran explained that he has received treatment for his claimed conditions from various VA facilities located in Florida, Pennsylvania, Ohio, and Detroit. The Veteran also has stated he receives private medical treatment for his claimed conditions. Based on the Veteran's assertions, VA should attempt to obtain all records not already associated with this folder.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA medical examination with the appropriate physician in regard to entitlement to service connection for the remaining issues on appeal.

The physician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has hypertension related to, or aggravated by, his military service;

b.) Whether it is at least as likely as not that the Veteran has diabetes mellitus, type 2; 

In providing the opinion, the examiner must provide a full and complete rationale explaining the reasoning for all opinions given. If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3. After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]
Department of Veterans Affairs


